DISMISS and Opinion Filed November 14, 2014




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00820-CV

                             ROBERT K. DOWD, Appellant
                                        V.
                       SHIRE PHARMACEUTICALS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-11027

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Brown
                                 Opinion by Justice FitzGerald
       Before the Court is appellant’s motion to dismiss. Appellant has informed the Court that

the parties have settled their differences. Accordingly, we grant appellant’s motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).



140820F.P05

                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT K. DOWD, Appellant                         On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00820-CV       V.                       Trial Court Cause No. DC-11-11027.
                                                  Opinion delivered by Justice FitzGerald.
SHIRE PHARMACEUTICALS, LLC,                       Justices Lang and Brown, participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 14, 2014.




                                            –2–